Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 29, 2015

                                       No. 04-14-00689-CV

                                IN THE INTEREST OF R.G. II,

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-PA-01552
                      Honorable Charles E. Montemayor, Judge Presiding

                                          ORDER
        Our opinion in this appeal issued on March 11, 2015. Accordingly, appellant’s motion
for rehearing was due March 26, 2015. On April 21, 2015, appellant filed a motion for extension
of time to file a motion for rehearing. Rule 49.8 of the Texas Rules of Appellate Procedure
states that a court of appeals may extend the time for filing a motion for rehearing if a party files
a proper motion for extension of time to file the rehearing “no later than 15 days after the last
date for filing the motion.” The last date for filing the motion for rehearing was March 26, 2015.
Thus, per Rule 49.8, appellant’s extension of time to file a motion for rehearing had to be filed in
this court no later than April 10, 2015. Because appellant did not file his motion for extension of
time until April 21, 2015, the motion is untimely. Accordingly, we DENY appellant’s motion
for extension of time to file a motion for rehearing.



                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court